DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 17 March 2021, claim(s) 1, 4, 5, 8, 14-16, 18, 19, and 21 is/are amended per Applicant’s request. Claim(s) 9 is/are cancelled. Therefore, claims 1-8 and 10-21 are presently pending in the application, of which, claim(s) 1, 5, and 14 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Benjamin Tramm (Reg. No. 62,303) on 18 June 2021.

The application has been amended as follows: 
In the claims:

1. (Currently amended) A method of selecting and providing media content responsive to a query, the method comprising: 
identifying descriptive terms associated with media content items by: 
accessing a playlist database storing playlists, each of the playlists having a playlist description and a list of media content item IDs, the media content item IDs being associated with the media content items;
identifying a plurality of playlists from the playlist database by filtering out at least some of the playlists based on the playlist descriptions; and 
for each of the plurality of playlists:
tokenizing the playlist description into one or more tokenized terms; and 
associating each of the media content items in the respective playlist with the one or more tokenized terms by assigning the one or more tokenized terms to each of the one or more media content item IDs in a descriptive search database, and at least one media content item ID is assigned one or more tokenized terms from more than one playlist; and
selecting and providing one or more media content items responsive to a query, by: 
receiving the query including at least one descriptor; 
identifying the at least one descriptor from the query;
identifying one or more media content items associated with the at least one descriptor based on the tokenized terms assigned to the one or more media content items IDs in the descriptive search database; and 
providing at least one of the one or more identified media content items, 
wherein at least one identified media content item associated with the at least one descriptor is identified based on one or more tokenized terms from more than one playlist assigned to the at least one media content item ID associated with at least one identified media content item.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165